Case: 20-61120      Document: 00516163501         Page: 1    Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-61120                        January 12, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Hieu L. Nguyen,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 593 848


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Hieu L. Nguyen is a native and citizen of Vietnam who
   petitions for review of the order of the Board of Immigration Appeals (BIA)
   dismissing his appeal of the Immigration Judge’s (IJ) denial of his application
   for asylum, withholding of removal, and relief under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61120        Document: 00516163501        Page: 2   Date Filed: 01/12/2022




                                    No. 20-61120


   Torture. He contends that the BIA erred in affirming the IJ’s adverse
   credibility determination.
          When the IJ’s ruling affects the BIA’s decision, as it does here, we
   review the decisions of both the BIA and the IJ. Zhu v. Gonzales, 493 F.3d
   588, 593 (5th Cir. 2007). Credibility determinations are factual findings
   reviewed for substantial evidence. Avelar-Oliva v. Barr, 954 F.3d 757, 763
   (5th Cir. 2020). We will defer to an IJ’s finding “unless, from the totality of
   the circumstances, it is plain that no reasonable fact-finder could make such
   an adverse credibility ruling.” Singh v. Sessions, 880 F.3d 220, 225 (5th Cir.
   2018) (quoting Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009)). “In other
   words, we will not reverse a credibility determination unless the evidence
   compels it.” Id.
          The BIA relied on the implausibility of Nguyen’s testimony, the lack
   of corroborating evidence, and the inconsistency in the presented evidence
   to affirm the IJ’s decision. The reasons for finding Nguyen not credible were
   cogent, derived from the record, and substantially reasonable under the
   totality of the circumstances. The BIA was not required to accept Nguyen’s
   explanation for not contacting his friend and not providing statements from
   his family members to corroborate his claims. See Santos-Alvarado v. Barr,
   967 F.3d 428, 437 (5th Cir. 2020). Nguyen has not established that the
   evidence compels us to conclude that the BIA erred in affirming the adverse
   credibility finding. See Singh, 880 F.3d at 225. As well, Nguyen fails to show
   that the other evidence commands a different outcome on the CAT claim.
          His petition for review, therefore, is DENIED.




                                         2